DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant's remarks, pg. 10, filed 4/1/2022, with respect to paragraph [0103] of the specification and drawings S341-345 have been fully considered and are persuasive.  The objections of 11/8/2021 have been withdrawn. 
Applicant’s arguments, see Applicant's remarks, pg. 11, filed 4/1/2022, with respect to the rejection(s) of claim(s) 1-3, 8, 10-13, 18, and 20-22 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 102(a)(2).
Applicant’s arguments with respect to claim(s) 4-7, 9, 14-17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method (claims 1-10), a system (claims 11-20), and a non-transitory computer storage medium (claims 21 and 22) which relate to a process of updating traffic maps.
Step 1: Claims 1-10 are drawn to a process and claims 11-22 are drawn to a manufacture. As such, claims 1-22 are drawn to one of the statutory categories of invention. (YES)
	Step 2A:
	Prong 1: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.
	Representative Claim 11: A system comprising: 
one or more processors; 
and 4771688137.5Docket No.: 102397-637878 [P100291]at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to: 
receive traffic light data from a plurality of autonomous vehicles, the traffic light data including a geographic location of a traffic light; 
compare the traffic light data of each of the plurality of autonomous vehicles with known traffic light data; 
determine a discrepancy between the traffic light data of each of the plurality of autonomous vehicles and the known traffic light data; 
group the traffic light data of each of the plurality of autonomous vehicles into a first group of traffic light data and a second group of traffic light data based on the determination of the discrepancy between the traffic light data of each of the plurality of autonomous vehicles and the known traffic light data, 
wherein the first group of traffic light data includes data from autonomous vehicles indicating a change in traffic light data from the known traffic light data, and wherein the second group of traffic light data includes data from autonomous vehicles indicating no change from the known traffic light data; 
compare the first group of traffic light data to the second group of traffic light data to determine that the first group of traffic light data is more accurate, 5Appl. No.: 16/774794Confirmation No.: 6328 
dDocket. No.: 102397-637878_P100291US01etermine whether the first group of traffic light data exceeds a threshold; 
and update a traffic light map based on the traffic light data of the group that exceeds the threshold.
The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A, Prong 2.
Under their broadest reasonable interpretation, the steps of:
receive traffic light data from a plurality of autonomous vehicles, the traffic light data including a geographic location of a traffic light; 
compare the traffic light data of each of the plurality of autonomous vehicles with known traffic light data; 
determine a discrepancy between the traffic light data of each of the plurality of autonomous vehicles and the known traffic light data; 
group the traffic light data of each of the plurality of autonomous vehicles into a first group of traffic light data and a second group of traffic light data based on the determination of the discrepancy between the traffic light data of each of the plurality of autonomous vehicles and the known traffic light data, 
wherein the first group of traffic light data includes data from autonomous vehicles indicating a change in traffic light data from the known traffic light data, and wherein the second group of traffic light data includes data from autonomous vehicles indicating no change from the known traffic light data; 
compare the first group of traffic light data to the second group of traffic light data to determine that the first group of traffic light data is more accurate, 5Appl. No.: 16/774794Confirmation No.: 6328 
dDocket. No.: 102397-637878_P100291US01etermine whether the first group of traffic light data exceeds a threshold; 
and update a traffic light map based on the traffic light data of the group that exceeds the threshold.
recite a process that covers performance of the limitations in managing interactions between people, i.e. traffic interactions. Therefore, it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
Independent claims 1 and 21 describe nearly identical steps, and therefore also describe limitations which fall within this subject matter grouping of abstract ideas; thus, they are determined to recite abstract ideas under the same analysis.
Dependent claims 2, 10, 12, and 20 further develop the abstract idea by including the processes of updating the known traffic data map and pushing the updated map of the independent claims to the autonomous vehicles. The added limitations fall within the same subject matter grouping of abstract ideas; thus, they are determined to recite abstract ideas under the same analysis.
Dependent claims 3-4, 13-14, and 22 narrow the abstract idea by specifying data types which are usable in the process/system/storage medium of the independent claims. These limitations fall within the same subject matter grouping of abstract ideas; thus, they are determined to recite abstract ideas under the same analysis.
Dependent claims 5 and 15 narrow the abstract idea by including a process of organizing the data using tables. The added limitations fall within the same subject matter grouping of abstract ideas; thus, they are determined to recite abstract ideas under the same analysis.
Dependent claims 6-9 and 16-19 further narrow the abstract idea by detailing that the gathered data is compared to the known data and grouped based on a determined discrepancy, which is further detailed. The concepts of “comparing” (claims 6 and 16), “grouping…based on a discrepancy level” (claims 7 and 17), “the difference between the received traffic object data… and the known traffic object data” (claims 8 and 18; it is implied that the claimed process is charged with determining said difference), and the instructions for grouping of claims 9 and 19 recite one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions. Therefore, they fall within the “mental processes” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea. (YES)
Prong 2:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception; an element/limitation that sets forth an abstract idea is not an additional element. The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) recite the additional elements/limitations of:
A computer-implemented method comprising; (claim 1)
receive traffic light data from a plurality of autonomous vehicles;
compare the traffic light data of each of the plurality of autonomous vehicles with known traffic light data; 
determine a discrepancy between the traffic light data of each of the plurality of autonomous vehicles and the known traffic light data; 
group the traffic light data of each of the plurality of autonomous vehicles into a first group of traffic light data and a second group of traffic light data based on the determination of the discrepancy between the traffic light data of each of the plurality of autonomous vehicles and the known traffic light data, 
wherein the first group of traffic light data includes data from autonomous vehicles indicating a change in traffic light data from the known traffic light data, and wherein the second group of traffic light data includes data from autonomous vehicles indicating no change from the known traffic light data; 
dDocket. No.: 102397-637878_P100291US01etermine whether the first group of traffic light data exceeds a threshold; 
and update a traffic light map based on the traffic light data of the group that exceeds the threshold; (claims 1, 11, and 21)
A system comprising: 
one or more processors; 
and 4771688137.5Docket No.: 102397-637878 [P100291]at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to; (claim 11)
A non-transitory computer-readable storage medium; (claim 21)
The requirement to execute the above claimed functions are equivalent to using the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Similarly, the following limitations: 
the computer-implemented method; (claims 1-10)
the system… wherein the instructions which, when executed by the one or more processors; (claims 12-20)
the non-transitory computer-readable storage medium; (claim 22)
are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
Further, the additional limitations beyond the abstract idea identified above serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, they serve to limit the application of the abstract idea to computerized environments and a specific field of use (traffic map updating). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
The recited additional elements of:
receive traffic light data from a plurality of autonomous vehicles;
group the traffic light data of each of the plurality of autonomous vehicles into a first group of traffic light data and a second group of traffic light data based on the determination of the discrepancy between the traffic light data of each of the plurality of autonomous vehicles and the known traffic light data; (claims 1, 11, and 21)
additionally append insignificant extra-solution activity to the judicial exception. The recited additional elements do not meaningfully limit the claim because gathering data to make a comparison with a known data set and sorting the data points based on the presence of a discrepancy would be required in any functional implementation of the abstract idea. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application.
Dependent claims 2-10, 12-20, and 22 fail to include any further additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that neither the additional elements nor a combination thereof integrate the abstract idea into a practical application. Accordingly, the claim(s) are directed to an abstract idea (NO).
Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent claim(s) 1, 8, and 15, and dependent claims 2-10, 12-20, and 22 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
The recited additional elements of:
receive traffic light data from a plurality of autonomous vehicles;
group the traffic light data of each of the plurality of autonomous vehicles into a first group of traffic light data and a second group of traffic light data based on the determination of the discrepancy between the traffic light data of each of the plurality of autonomous vehicles and the known traffic light data; (claims 1, 11, and 21)
which additionally append insignificant extra-solution activity to the judicial exception, are now re-evaluated to determine if they contain an inventive concept. Neither of the additional elements amount to more than well-known, routine, and conventional activity in the field. Data gathering is a well-known example of extra-solution activity (MPEP 2106.05(g)). Grouping the traffic object data based on the determination of a discrepancy is well-known, routine, and conventional when claimed in a merely generic manner, as it is here. Similarly, updating the traffic object map based on data which has been determined to be more accurate than the map data is well-known, routine, and conventional when applied in a generic manner as it is here. Thus, neither of these additional elements contain an inventive concept, and therefore remain insignificant extra-solution activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
The dependent claims 2-10, 12-20, and 22 fail to include any additional elements. In other words, each of the limitations/elements recited in the respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element or combination thereof is sufficient to ensure the claims amount to significantly more than the abstract idea identified above (NO).
Therefore, claims 1-22 are not eligible subject matter under 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10-12, 18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by published U.S. patent application US20210009161A1 ("Kim").

Regarding claim 1, Kim discloses:
A computer-implemented method comprising: receiving traffic light data from a plurality of autonomous vehicles, the traffic light data including a geographic location of a traffic light; [0109] (“Referring to FIGS. 5 and 6, an object O may include traffic lanes OB10, another vehicle OB11, a pedestrian OB12, a two-wheeled vehicle OB13, traffic signals OB14 and OB15, light, a road, a structure, a speed hump, a terrain, an animal, and other objects.”)
[0657] (“The dynamic information may include sensing information. As described above, the dynamic information may denote information for guiding a movable object. In other words, the movable object may be understood to include not only the moving object itself, but also all objects that are determined to move relatively according to the driving of the vehicle. Accordingly, the dynamic information may include information on all objects existing around the vehicle. Accordingly, the dynamic information may include sensing information related to an object sensed through a sensor provided in the vehicle.”)
comparing the traffic light data of each of the plurality of autonomous vehicles with known traffic light data; [0664] (“In addition, the processor may compare first dynamic information received from the vehicle with second dynamic information included in the map information received from the server 1400 to determine whether it is possible to update the map information provided in the server 1400.”)
determining a discrepancy between the traffic light data of each of the plurality of autonomous vehicles and the known traffic light data; [0667] (“When the first dynamic information and the second dynamic information are different from each other, the processor may determine that it is possible to update the map information provided in the server.”)
grouping the traffic light data of each of the plurality of autonomous vehicles into a first group of traffic light data and a second group of traffic light data based on the determining of the discrepancy between the traffic light data of each of the plurality of autonomous vehicles and the known traffic light data, [0671 - 0674] (“Specifically, the processor may receive dynamic information from a plurality of vehicles, respectively, in the allocated area. At this time, the plurality of vehicles may include a vehicle driving in the allocated area. When the number of dynamic information (i.e., a plurality of dynamic information) having the same content among the received dynamic information is above a predetermined number, the processor may determine dynamic information including the content as first dynamic information. For example, when ten dynamic information are received from a plurality of vehicles driving in an allocated area, and dynamic information above a predetermined number (e.g., seven) include content that an accident has occurred in the second lane, the processor may determine dynamic information including the content that an accident has occurred in the second lane as first dynamic information (i.e., first dynamic information received from the vehicle). If dynamic information having the same content among the plurality of dynamic information is less than a predetermined number, the processor may hold the determination of first dynamic information until the number of the dynamic information having the same content is above a predetermined number.”)
wherein the first group of traffic light data includes data from autonomous vehicles indicating a change in traffic light data from the known traffic light data, and wherein the second group of traffic light data includes data from autonomous vehicles indicating no change from the known traffic light data; [0673 – 0674] (“For example, when ten dynamic information are received from a plurality of vehicles driving in an allocated area, and dynamic information above a predetermined number (e.g., seven) include content that an accident has occurred in the second lane, the processor may determine dynamic information including the content that an accident has occurred in the second lane as first dynamic information (i.e., first dynamic information received from the vehicle). If dynamic information having the same content among the plurality of dynamic information is less than a predetermined number, the processor may hold the determination of first dynamic information until the number of the dynamic information having the same content is above a predetermined number.”)
comparing the first group of traffic light data to the second group of traffic light data to determine that the first group of traffic light data is more accurate; [0672 – 0674] (“When the number of dynamic information (i.e., a plurality of dynamic information) having the same content among the received dynamic information is above a predetermined number, the processor may determine dynamic information including the content as first dynamic information. For example, when ten dynamic information are received from a plurality of vehicles driving in an allocated area, and dynamic information above a predetermined number (e.g., seven) include content that an accident has occurred in the second lane, the processor may determine dynamic information including the content that an accident has occurred in the second lane as first dynamic information (i.e., first dynamic information received from the vehicle). If dynamic information having the same content among the plurality of dynamic information is less than a predetermined number, the processor may hold the determination of first dynamic information until the number of the dynamic information having the same content is above a predetermined number.”)
determining whether the first group of traffic light data exceeds a threshold; [0675] (“The processor may upload to the server 1400 only the first dynamic information determined based on whether the number of dynamic information having the same content among the received dynamic information (a plurality of dynamic information) is above a predetermined number.”)
 and updating a traffic light map based on the traffic light data of the group that exceeds the threshold. [0669] (“The server 1400 that has received the first dynamic information may update the dynamic information for the allocated area of the repeater that has transmitted the information, from the second dynamic information to the first dynamic information.”)

Regarding claim 2, Kim discloses each of the limitations of claim 1 as discussed above with the additional limitations of:
further comprising providing a traffic light map update to the plurality of autonomous vehicles based on the updated traffic light map.  [0361] (“Based on LDM data received via V2X communication, the LDM may store, distribute to another vehicle, and continuously update all relevant information (e.g., a location, a speed, a traffic light status, weather information, a road surface condition, and the like of the vehicle (another vehicle)) related to a traffic situation around a place where the vehicle is currently located (or a road situation for an area within a predetermined distance from a place where the vehicle is currently located).”)

Regarding claim 3, Kim discloses each of the limitations of claim 1 as discussed above with the additional limitations of:
wherein the traffic light data further includes at least one of traffic light lane association, angle of the traffic light, position of the traffic light, type of the traffic light, duration of the traffic light, and color of the traffic light. [0361] (“Based on LDM data received via V2X communication, the LDM may store, distribute to another vehicle, and continuously update all relevant information (e.g., a location, a speed, a traffic light status, weather information, a road surface condition, and the like of the vehicle (another vehicle)) related to a traffic situation around a place where the vehicle is currently located (or a road situation for an area within a predetermined distance from a place where the vehicle is currently located).”)
(Examiner’s note: it is understood that “traffic light status” comprises the color of the traffic light.)

Regarding claim 8, Kim discloses each of the limitations of claim 1 as discussed above with the additional limitations of:
wherein the discrepancy between the traffic light data of each of the plurality of autonomous vehicles and the known traffic light data is a value that corresponds to the difference between the received traffic light data of the plurality of autonomous vehicles and the known traffic light data. [0667-0668] (“When the first dynamic information and the second dynamic information are different from each other, the processor may determine that it is possible to update the map information provided in the server. Furthermore, the processor may upload (transmit) the first dynamic information to the server 140. A difference between the first dynamic information and the second dynamic information may denote that the first dynamic information transmitted from the vehicle is more recent information.”)

Regarding claim 10, Kim discloses each of the limitations of claim 1 as discussed above with the additional limitations of:
further comprising replacing the known traffic light data with the traffic light data of the group that exceeds the threshold. [0668-0669] (“Accordingly, in order to update the second dynamic information of the map information stored in the server, the repeater 1800 may transmit the first dynamic information on an allocated area received from the vehicle to the server 1400. The server 1400 that has received the first dynamic information may update the dynamic information for the allocated area of the repeater that has transmitted the information, from the second dynamic information to the first dynamic information.”)

Regarding claim 11, Kim discloses:
A system comprising: one or more processors; and at least one computer-readable storage medium  [0745] (“The foregoing present disclosure may be implemented as codes (an application or software) readable by a computer on a medium written by the program. The control method of the above-described autonomous vehicle may be implemented by codes stored in a memory or the like.”)
[0746] (“The computer-readable media may include all kinds of recording devices in which data readable by a computer system is stored. Examples of the computer-readable media may include ROM, RAM, CD-ROM, magnetic tape, floppy disk, and optical data storage device, and the like, and also include a device implemented in the form of a carrier wave (for example, transmission via the Internet). In addition, the computer may include a processor or controller.”)
having stored therein instructions which, when executed by the one or more processors, cause the system to: receive traffic light data from a plurality of autonomous vehicles, the traffic light data including a geographic location of a traffic light; [0109] (“Referring to FIGS. 5 and 6, an object O may include traffic lanes OB10, another vehicle OB11, a pedestrian OB12, a two-wheeled vehicle OB13, traffic signals OB14 and OB15, light, a road, a structure, a speed hump, a terrain, an animal, and other objects.”)
[0657] (“The dynamic information may include sensing information. As described above, the dynamic information may denote information for guiding a movable object. In other words, the movable object may be understood to include not only the moving object itself, but also all objects that are determined to move relatively according to the driving of the vehicle. Accordingly, the dynamic information may include information on all objects existing around the vehicle. Accordingly, the dynamic information may include sensing information related to an object sensed through a sensor provided in the vehicle.”)
comparing the traffic light data of each of the plurality of autonomous vehicles with known traffic light data; [0664] (“In addition, the processor may compare first dynamic information received from the vehicle with second dynamic information included in the map information received from the server 1400 to determine whether it is possible to update the map information provided in the server 1400.”)
determining a discrepancy between the traffic light data of each of the plurality of autonomous vehicles and the known traffic light data; [0667] (“When the first dynamic information and the second dynamic information are different from each other, the processor may determine that it is possible to update the map information provided in the server.”)
grouping the traffic light data of each of the plurality of autonomous vehicles into a first group of traffic light data and a second group of traffic light data based on the determining of the discrepancy between the traffic light data of each of the plurality of autonomous vehicles and the known traffic light data, [0671 - 0674] (“Specifically, the processor may receive dynamic information from a plurality of vehicles, respectively, in the allocated area. At this time, the plurality of vehicles may include a vehicle driving in the allocated area. When the number of dynamic information (i.e., a plurality of dynamic information) having the same content among the received dynamic information is above a predetermined number, the processor may determine dynamic information including the content as first dynamic information. For example, when ten dynamic information are received from a plurality of vehicles driving in an allocated area, and dynamic information above a predetermined number (e.g., seven) include content that an accident has occurred in the second lane, the processor may determine dynamic information including the content that an accident has occurred in the second lane as first dynamic information (i.e., first dynamic information received from the vehicle). If dynamic information having the same content among the plurality of dynamic information is less than a predetermined number, the processor may hold the determination of first dynamic information until the number of the dynamic information having the same content is above a predetermined number.”)
wherein the first group of traffic light data includes data from autonomous vehicles indicating a change in traffic light data from the known traffic light data, and wherein the second group of traffic light data includes data from autonomous vehicles indicating no change from the known traffic light data; [0673 – 0674] (“For example, when ten dynamic information are received from a plurality of vehicles driving in an allocated area, and dynamic information above a predetermined number (e.g., seven) include content that an accident has occurred in the second lane, the processor may determine dynamic information including the content that an accident has occurred in the second lane as first dynamic information (i.e., first dynamic information received from the vehicle). If dynamic information having the same content among the plurality of dynamic information is less than a predetermined number, the processor may hold the determination of first dynamic information until the number of the dynamic information having the same content is above a predetermined number.”)
comparing the first group of traffic light data to the second group of traffic light data to determine that the first group of traffic light data is more accurate; [0672 – 0674] (“When the number of dynamic information (i.e., a plurality of dynamic information) having the same content among the received dynamic information is above a predetermined number, the processor may determine dynamic information including the content as first dynamic information. For example, when ten dynamic information are received from a plurality of vehicles driving in an allocated area, and dynamic information above a predetermined number (e.g., seven) include content that an accident has occurred in the second lane, the processor may determine dynamic information including the content that an accident has occurred in the second lane as first dynamic information (i.e., first dynamic information received from the vehicle). If dynamic information having the same content among the plurality of dynamic information is less than a predetermined number, the processor may hold the determination of first dynamic information until the number of the dynamic information having the same content is above a predetermined number.”)
determining whether the first group of traffic light data exceeds a threshold; [0675] (“The processor may upload to the server 1400 only the first dynamic information determined based on whether the number of dynamic information having the same content among the received dynamic information (a plurality of dynamic information) is above a predetermined number.”)
 and updating a traffic light map based on the traffic light data of the group that exceeds the threshold. [0669] (“The server 1400 that has received the first dynamic information may update the dynamic information for the allocated area of the repeater that has transmitted the information, from the second dynamic information to the first dynamic information.”)

Regarding claim 12, Kim discloses each of the limitations of claim 11 as discussed above with the additional limitations of:
further comprising providing a traffic light map update to the plurality of autonomous vehicles based on the updated traffic light map.  [0361] (“Based on LDM data received via V2X communication, the LDM may store, distribute to another vehicle, and continuously update all relevant information (e.g., a location, a speed, a traffic light status, weather information, a road surface condition, and the like of the vehicle (another vehicle)) related to a traffic situation around a place where the vehicle is currently located (or a road situation for an area within a predetermined distance from a place where the vehicle is currently located).”)

Regarding claim 13, Kim discloses each of the limitations of claim 11 as discussed above with the additional limitations of:
wherein the traffic light data further includes at least one of traffic light lane association, angle of the traffic light, position of the traffic light, type of the traffic light, duration of the traffic light, and color of the traffic light. [0361] (“Based on LDM data received via V2X communication, the LDM may store, distribute to another vehicle, and continuously update all relevant information (e.g., a location, a speed, a traffic light status, weather information, a road surface condition, and the like of the vehicle (another vehicle)) related to a traffic situation around a place where the vehicle is currently located (or a road situation for an area within a predetermined distance from a place where the vehicle is currently located).”)
(Examiner’s note: it is understood that “traffic light status” comprises the color of the traffic light.)

Regarding claim 18, Kim discloses each of the limitations of claim 11 as discussed above with the additional limitations of:
wherein the discrepancy between the traffic light data of each of the plurality of autonomous vehicles and the known traffic light data is a value that corresponds to the difference between the received traffic light data of the plurality of autonomous vehicles and the known traffic light data. [0667-0668] (“When the first dynamic information and the second dynamic information are different from each other, the processor may determine that it is possible to update the map information provided in the server. Furthermore, the processor may upload (transmit) the first dynamic information to the server 140. A difference between the first dynamic information and the second dynamic information may denote that the first dynamic information transmitted from the vehicle is more recent information.”)

Regarding claim 20, Kim discloses each of the limitations of claim 11 as discussed above with the additional limitations of:
further comprising replacing the known traffic light data with the traffic light data of the group that exceeds the threshold. [0668-0669] (“Accordingly, in order to update the second dynamic information of the map information stored in the server, the repeater 1800 may transmit the first dynamic information on an allocated area received from the vehicle to the server 1400. The server 1400 that has received the first dynamic information may update the dynamic information for the allocated area of the repeater that has transmitted the information, from the second dynamic information to the first dynamic information.”)

Regarding claim 21, Kim discloses:
A non-transitory computer-readable storage medium comprising: instructions stored on the non-transitory computer-readable storage medium, [0745] (“The foregoing present disclosure may be implemented as codes (an application or software) readable by a computer on a medium written by the program. The control method of the above-described autonomous vehicle may be implemented by codes stored in a memory or the like.”)
the instructions, when executed by one more processors, cause the one or more processors to: receive traffic light data from a plurality of autonomous vehicles, the traffic light data including a geographic location of a traffic light; [0109] (“Referring to FIGS. 5 and 6, an object O may include traffic lanes OB10, another vehicle OB11, a pedestrian OB12, a two-wheeled vehicle OB13, traffic signals OB14 and OB15, light, a road, a structure, a speed hump, a terrain, an animal, and other objects.”)
[0657] (“The dynamic information may include sensing information. As described above, the dynamic information may denote information for guiding a movable object. In other words, the movable object may be understood to include not only the moving object itself, but also all objects that are determined to move relatively according to the driving of the vehicle. Accordingly, the dynamic information may include information on all objects existing around the vehicle. Accordingly, the dynamic information may include sensing information related to an object sensed through a sensor provided in the vehicle.”)
comparing the traffic light data of each of the plurality of autonomous vehicles with known traffic light data; [0664] (“In addition, the processor may compare first dynamic information received from the vehicle with second dynamic information included in the map information received from the server 1400 to determine whether it is possible to update the map information provided in the server 1400.”)
determining a discrepancy between the traffic light data of each of the plurality of autonomous vehicles and the known traffic light data; [0667] (“When the first dynamic information and the second dynamic information are different from each other, the processor may determine that it is possible to update the map information provided in the server.”)
grouping the traffic light data of each of the plurality of autonomous vehicles into a first group of traffic light data and a second group of traffic light data based on the determining of the discrepancy between the traffic light data of each of the plurality of autonomous vehicles and the known traffic light data, [0671 - 0674] (“Specifically, the processor may receive dynamic information from a plurality of vehicles, respectively, in the allocated area. At this time, the plurality of vehicles may include a vehicle driving in the allocated area. When the number of dynamic information (i.e., a plurality of dynamic information) having the same content among the received dynamic information is above a predetermined number, the processor may determine dynamic information including the content as first dynamic information. For example, when ten dynamic information are received from a plurality of vehicles driving in an allocated area, and dynamic information above a predetermined number (e.g., seven) include content that an accident has occurred in the second lane, the processor may determine dynamic information including the content that an accident has occurred in the second lane as first dynamic information (i.e., first dynamic information received from the vehicle). If dynamic information having the same content among the plurality of dynamic information is less than a predetermined number, the processor may hold the determination of first dynamic information until the number of the dynamic information having the same content is above a predetermined number.”)
wherein the first group of traffic light data includes data from autonomous vehicles indicating a change in traffic light data from the known traffic light data, and wherein the second group of traffic light data includes data from autonomous vehicles indicating no change from the known traffic light data; [0673 – 0674] (“For example, when ten dynamic information are received from a plurality of vehicles driving in an allocated area, and dynamic information above a predetermined number (e.g., seven) include content that an accident has occurred in the second lane, the processor may determine dynamic information including the content that an accident has occurred in the second lane as first dynamic information (i.e., first dynamic information received from the vehicle). If dynamic information having the same content among the plurality of dynamic information is less than a predetermined number, the processor may hold the determination of first dynamic information until the number of the dynamic information having the same content is above a predetermined number.”)
comparing the first group of traffic light data to the second group of traffic light data to determine that the first group of traffic light data is more accurate; [0672 – 0674] (“When the number of dynamic information (i.e., a plurality of dynamic information) having the same content among the received dynamic information is above a predetermined number, the processor may determine dynamic information including the content as first dynamic information. For example, when ten dynamic information are received from a plurality of vehicles driving in an allocated area, and dynamic information above a predetermined number (e.g., seven) include content that an accident has occurred in the second lane, the processor may determine dynamic information including the content that an accident has occurred in the second lane as first dynamic information (i.e., first dynamic information received from the vehicle). If dynamic information having the same content among the plurality of dynamic information is less than a predetermined number, the processor may hold the determination of first dynamic information until the number of the dynamic information having the same content is above a predetermined number.”)
determining whether the first group of traffic light data exceeds a threshold; [0675] (“The processor may upload to the server 1400 only the first dynamic information determined based on whether the number of dynamic information having the same content among the received dynamic information (a plurality of dynamic information) is above a predetermined number.”)
 and updating a traffic light map based on the traffic light data of the group that exceeds the threshold. [0669] (“The server 1400 that has received the first dynamic information may update the dynamic information for the allocated area of the repeater that has transmitted the information, from the second dynamic information to the first dynamic information.”)

Regarding claim 22, Kim discloses each of the limitations of claim 21 as discussed above with the additional limitations of:
wherein the traffic light data further includes at least one of traffic light lane association, angle of the traffic light, position of the traffic light, type of the traffic light, duration of the traffic light, and color of the traffic light. [0361] (“Based on LDM data received via V2X communication, the LDM may store, distribute to another vehicle, and continuously update all relevant information (e.g., a location, a speed, a traffic light status, weather information, a road surface condition, and the like of the vehicle (another vehicle)) related to a traffic situation around a place where the vehicle is currently located (or a road situation for an area within a predetermined distance from a place where the vehicle is currently located).”)
(Examiner’s note: it is understood that “traffic light status” comprises the color of the traffic light.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being obvious over published U.S. patent application US20210009161A1 ("Kim") in view of published U.S. patent application 20210064057 ("Eldar").

Regarding claim 4, as discussed above, Kim discloses each limitation of claims 1 and 3; however, it does not disclose the capability of the method to identify both arrow- and arrowless-type traffic lights. Eldar discloses a method whereby the type of the traffic object includes arrow-type traffic lights and arrowless-type traffic lights (0306, 0390) 
(“The landmark may include at least one of a traffic sign, an arrow marking, a lane marking, a dashed lane marking, a traffic light, a stop line, a directional sign”)
 (“In some embodiments, vehicle 200 may be configured to detect arrows from other locations in the surrounding environment that may indicate the direction of travel or permissible movements of corresponding lanes”). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to combine the capability to detect traffic objects as disclosed by Kim with the capability to identify and parse information from both arrow- and arrowless-type traffic lights as disclosed by Eldar, as it is a clear improvement to the capabilities of an autonomous vehicle guidance system; the more information the vehicle has, the more accurate decisions it can make.

Regarding claim 14, as discussed above, Gibson discloses each limitation of claims 1 and 3; however, it does not disclose the capability of the method to identify both arrow- and arrowless-type traffic lights. Eldar discloses a method whereby the type of the traffic object includes arrow-type traffic lights and arrowless-type traffic lights (0306, 0390) 
(“The landmark may include at least one of a traffic sign, an arrow marking, a lane marking, a dashed lane marking, a traffic light, a stop line, a directional sign”)
 (“In some embodiments, vehicle 200 may be configured to detect arrows from other locations in the surrounding environment that may indicate the direction of travel or permissible movements of corresponding lanes”). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to combine the capability to detect traffic objects and parse various categories of information about said objects, as disclosed by Kim, with the capability to identify and parse information from both arrow- and arrowless-type traffic lights as disclosed by Eldar, as it is a clear improvement to the capabilities of an autonomous vehicle guidance system; the more information the vehicle has, the more accurate decisions it can make.

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being obvious over Kim in view of published U.S. patent application 20180345961 ("Saigusa").

With regards to claim 5, Kim discloses each limitation of claim 1; however, it does not disclose the capability of the method to use tables to store information. Saigusa discloses a method of preparing traffic object data tables that include the traffic object data for each of the plurality of autonomous vehicles (0056, 0067, 0120) 
(“Data 412 may be retrieved, stored or modified by the processor 406 in accordance with the instructions 410. For instance, although the system is not limited by any particular data structure, the data may be stored in computer registers, in a relational database as a table having a plurality of different fields and records, XML documents or flat files”) 
(“the map information may include one or more mapped networks of information, such as roadways, lanes, intersections, and the connections between these features. Each feature may be stored as map data, and may be associated with information, such as a geographic location, and whether or not it is linked to other related features, e.g., dimensions of a widened merge lane may be linked to a roadway location and an entrance ramp, etc. Data 412 may also include commercial traffic data 414, which can include commercially-available databases of transport data, traffic data, traffic schedules, and any other data that could be useful for the embodiments.”) 
(“The data component 412 of the ACC computer system 404 can store tailgater data including speed, detection, predetermined threshold distance and speed data, brake light profiles, and other additional data. The data 412 can include calculations for various preset and/or adaptive distance and speed thresholds.”). 
It would have been obvious for one of ordinary skill in the art to combine the method of identifying traffic objects by comparing gathered data with a known data set as disclosed by Kim with the method of sorting data using tables as disclosed by Saigusa, as the use of tables to store, sort, and group information improves the speed at which the comparison operations can be performed by the vehicle.

With regards to claim 6, Kim discloses each limitation of claim 5 except for the aforementioned capability of the method and system to use tables to store information. Saigusa discloses a method of comparing the traffic object data tables of each of the plurality of autonomous vehicles with a known traffic object data table (see above). 
It would have been obvious for one of ordinary skill in the art to combine the method of identifying traffic objects by comparing gathered data with a known data set as disclosed by Kim with the method of sorting data using tables as disclosed by Saigusa, as the use of tables to store, sort, and group information improves the speed at which the comparison operations can be performed by the vehicle.

With regards to claim 7, Kim discloses each limitation of claim 6 except for the aforementioned capability of the method and system to use tables to store information. Saigusa discloses a method of grouping the traffic object data tables based on a discrepancy level, the discrepancy level being the difference between the traffic object data tables of each of the plurality of autonomous vehicles and the known traffic object data table (see above).
 It would have been obvious for one of ordinary skill in the art to combine the method of grouping gathered data based on an indication of discrepancy with a known data set as disclosed by Kim with the method of sorting data using tables as disclosed by Saigusa, as the use of tables to store, sort, and group information improves the speed at which the comparison and grouping operations can be performed by the vehicle.

With regards to claim 15, Kim discloses each limitation of claim 1; however, it does not disclose the capability of the method to use tables to store information. Saigusa discloses a method of preparing traffic object data tables that include the traffic object data for each of the plurality of autonomous vehicles (0056, 0067, 0120) 
(“Data 412 may be retrieved, stored or modified by the processor 406 in accordance with the instructions 410. For instance, although the system is not limited by any particular data structure, the data may be stored in computer registers, in a relational database as a table having a plurality of different fields and records, XML documents or flat files”) 
(“the map information may include one or more mapped networks of information, such as roadways, lanes, intersections, and the connections between these features. Each feature may be stored as map data, and may be associated with information, such as a geographic location, and whether or not it is linked to other related features, e.g., dimensions of a widened merge lane may be linked to a roadway location and an entrance ramp, etc. Data 412 may also include commercial traffic data 414, which can include commercially-available databases of transport data, traffic data, traffic schedules, and any other data that could be useful for the embodiments.”) 
(“The data component 412 of the ACC computer system 404 can store tailgater data including speed, detection, predetermined threshold distance and speed data, brake light profiles, and other additional data. The data 412 can include calculations for various preset and/or adaptive distance and speed thresholds.”). 
It would have been obvious for one of ordinary skill in the art to combine the method of identifying traffic objects by comparing gathered data with a known data set as disclosed by Kim with the method of sorting data using tables as disclosed by Saigusa, as the use of tables to store, sort, and group information improves the speed at which the comparison operations can be performed by the vehicle.

With regards to claim 16, Kim discloses each limitation of claim 5 except for the aforementioned capability of the method and system to use tables to store information. Saigusa discloses a method of comparing the traffic object data tables of each of the plurality of autonomous vehicles with a known traffic object data table (see above). 
It would have been obvious for one of ordinary skill in the art to combine the method of identifying traffic objects by comparing gathered data with a known data set as disclosed by Kim with the method of sorting data using tables as disclosed by Saigusa, as the use of tables to store, sort, and group information improves the speed at which the comparison operations can be performed by the vehicle.

With regards to claim 17, Kim discloses each limitation of claim 6 except for the aforementioned capability of the method and system to use tables to store information. Saigusa discloses a method of grouping the traffic object data tables based on a discrepancy level, the discrepancy level being the difference between the traffic object data tables of each of the plurality of autonomous vehicles and the known traffic object data table (see above).
 It would have been obvious for one of ordinary skill in the art to combine the method of grouping gathered data based on an indication of discrepancy with a known data set as disclosed by Kim with the method of sorting data using tables as disclosed by Saigusa, as the use of tables to store, sort, and group information improves the speed at which the comparison and grouping operations can be performed by the vehicle.

Claims 9 and 19 is rejected under 35 U.S.C. 103 as being obvious over Kim in view of published Japanese patent application 2014215205 (“Suzuki”).

Regarding claim 9, as discussed above, Kim discloses each limitation of claim 1 and a method and system whereby data is grouped based on a determined discrepancy; however, it does not disclose the use of percentage metrics. Suzuki discloses a method whereby the grouping of the traffic object data is based on a percentage of difference between the traffic object data from the plurality of autonomous vehicles and the known traffic object data (0045, 0063) 
(“The feature amount indicated by the feature amount data (refer to FIG. 3 (b)) is compared with the feature amount corresponding to the feature reflected in the photographed data actually output from the camera 7 (step S2) ), It is determined whether there is a difference between them (step S3)”) 
(“In the case of comparison processing in which the determination result is “YES” except in the case where the determination result as step S3 using the photographed data of the moving image is “NO” statistically exceeds the predetermined ratio.”).
It would have been obvious for one of ordinary skill in the art to combine the method of identifying traffic objects through comparing gathered data with a known data set and subsequently grouping the data based on the indication of a discrepancy, as disclosed by Kim, with the method of grouping the traffic object data using a percentage metric or ratio, as disclosed by Suzuki. Differences in the known and collected data are determined to be relevant using a referenced preset ratio, which is functionally equivalent to a percentage. The usage of a percentage metric or a ratio to change the sensitivity of the AV object detection algorithm provides an easily tunable parameter which various interested parties (e.g. the AV manufacturer, the owner/operator, a repair shop owner) can modify to suit the needs of the traffic situations which the AV usually faces.

Regarding claim 19, as discussed above, Kim discloses each limitation of claim 1 and a method and system whereby data is grouped based on a determined discrepancy; however, it does not disclose the use of percentage metrics. Suzuki discloses a method whereby the grouping of the traffic object data is based on a percentage of difference between the traffic object data from the plurality of autonomous vehicles and the known traffic object data (0045, 0063) 
(“The feature amount indicated by the feature amount data (refer to FIG. 3 (b)) is compared with the feature amount corresponding to the feature reflected in the photographed data actually output from the camera 7 (step S2)), It is determined whether there is a difference between them (step S3)”) 
(“In the case of comparison processing in which the determination result is “YES” except in the case where the determination result as step S3 using the photographed data of the moving image is “NO” statistically exceeds the predetermined ratio.”).
It would have been obvious for one of ordinary skill in the art to combine the method of identifying traffic objects through comparing gathered data with a known data set and subsequently grouping the data based on the indication of a discrepancy, as disclosed by Kim, with the method of grouping the traffic object data using a percentage metric or ratio, as disclosed by Suzuki. Differences in the known and collected data are determined to be relevant using a referenced preset ratio, which is functionally equivalent to a percentage. The usage of a percentage metric or a ratio to change the sensitivity of the AV object detection algorithm provides an easily tunable parameter which various interested parties (e.g. the AV manufacturer, the owner/operator, a repair shop owner) can modify to suit the needs of the traffic situations which the AV usually faces.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP A. STANLEY whose telephone number is (571)272-3777. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDEEP A STANLEY/              Examiner, Art Unit 3664                                                                                                                                                                                          
/ADAM R MOTT/              Supervisory Patent Examiner, Art Unit 3664